No. 04-98-00631-CV

Bobby E. EATON and Adelita O. Eaton,
Appellants

v.

YORK INTERNATIONAL CORPORATION,
Appellee

From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-09181
Honorable Michael Peden, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice


Delivered and Filed:	November 25, 1998


DISMISSED

	Appellants have filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, and the appellee has not opposed the motion.  Therefore, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against
appellants.

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions